Exhibit 10.11
WARRANT
THIS WARRANT (“WARRANT”) WAS SOLD IN A PRIVATE TRANSACTION, WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE, AND MAY BE OFFERED OR SOLD ONLY IF REGISTERED
UNDER THE SECURITIES ACT AND SUCH LAWS OR IF AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND SUCH LAWS IS AVAILABLE.

     
Company:
  Cardiovascular Systems, Inc., a Delaware corporation
Number of Shares:
   147,330
Class of Shares:
  Common Stock, $0.001 par value per share
Exchange Price:
   $5.43 per share
Issue Date:
  April 14, 2010
Expiration Date:
  April 14, 2015

     The term “Holder” shall initially refer to Partners for Growth III, L.P., a
Delaware limited partnership, which is the initial holder of this Warrant and
shall further refer to any subsequent permitted holder of this Warrant from time
to time.
     The Holder is subject to certain restrictions as set forth in the
Agreement.
     The Company does hereby certify and agree that, for the sum of $3,007.76
paid to Holder on the date hereof, which the parties agree is fair consideration
for this Warrant, Holder, or its permitted successors and assigns, hereby is
entitled to exchange this Warrant in Cardiovascular Systems, Inc. (the
“Company”) for One Hundred Forty-Seven Thousand Three Hundred Thirty (147,330)
duly authorized, validly issued, fully paid and non-assessable shares of its
Common Stock, $0.001 par value each, upon the terms and subject to the
provisions of this Warrant. The shares of Common Stock issuable upon exchange of
this Warrant are referred to herein as the “Warrant Stock,” and the Warrant and
the Warrant Stock are sometimes together referred to as the “Securities.”
Capitalized terms used but not defined in this Warrant have their meanings as
set forth in that certain Loan and Security Agreement of even date herewith
between the Company and Holder (the “Loan Agreement”).
Section 1 Term, Price and Exchange of Warrant.
     1.1 Term of Warrant. This Warrant shall be exchangeable for a period of
five (5) years from the Issue Date (hereinafter referred to as the “Expiration
Date”).
     1.2 Exchange Price. The price per share at which the Warrant Stock is
issuable upon exchange of this Warrant shall be $5.43, subject to Section 1.3
(a) hereof and subject to adjustment from time to time as set forth herein (the
“Exchange Price”).

 



--------------------------------------------------------------------------------



 



1.3 Exercise of Warrant; Exchange of Warrant.
          (a) This Warrant may be exercised as to Vested Shares only (as such
term is defined in Section 1.7), in whole or in part, upon surrender to the
Company at its then principal offices in the United States of this Warrant to be
exchanged, together with the form of election to exchange or exercise attached
hereto as Exhibit A duly completed and executed, and upon payment to the Company
of the Exercise Price for the number of shares of Warrant Stock in respect of
which this Warrant is then being exercised (an “Exercise”). In whole or in part
in lieu of an Exercise, Holder may exchange this Warrant as set forth in the
remainder of this Section 1.3 (an “Exchange”).
          (b) Upon an Exchange, the Holder shall receive Warrant Stock such
that, without the payment of any funds, the Holder shall surrender this Warrant
in exchange for the number of shares of Warrant Stock equal to “X” (as defined
below), computed using the following formula:
                                    Y * (A-B)    
X =
                                 A
Where
X   =   the number of shares of Warrant Stock to be issued to Holder
Y   =   the number of shares of Warrant Stock to be exchanged under this Warrant
A   =   the Fair Market Value of one share of Warrant Stock
B   =   the Exchange Price (as adjusted to the date of such Calculations)
*   =   multiplied by
          (c) For purposes of this Warrant, the “Fair Market Value” of one share
of Warrant Stock shall be (i) if the Company’s common stock (the “Common Stock”)
is or becomes listed on a national stock exchange or is quoted on the Nasdaq
Global Select Market or Nasdaq Global Market, the highest closing sale price
reported on such exchange or market during the trading day on which Holder
delivers its Election of Exchange to the Company, or (ii) if the Common Stock is
traded over-the-counter, the highest closing bid price reported for the Common
Stock during the trading day on which Holder delivers its Election of Exchange
to the Company, and if there has been no such reported bid price for such day,
the next prior day(s) until the first such reported bid price. If the Common
Stock is not traded as contemplated in clauses (i) or (ii), above, the Fair
Market Value of the Company’s Warrant Stock shall be the price per share which
the Company could obtain from a willing buyer for shares of Common Stock sold by
the Company from its authorized but unissued shares, as the Board of Directors
of the Company (“Board”) shall determine in its reasonable good faith judgment,
but in no event less than the price at which qualified employee stock options
issued at such time are exercisable. In the event that Holder elects to convert
the Warrant Stock through

2



--------------------------------------------------------------------------------



 



Exchange in connection with a transaction in which the Warrant Stock is
converted into or exchanged for another security, Holder may effect a Exchange
directly into such other security.
          (d) Upon surrender of this Warrant, and the duly completed and
executed form of election to exchange or exercise, and payment of the Exchange
Price or conversion of this Warrant through Exchange, the Company shall issue
and deliver within 3 business days to the Holder or such other person as the
Holder may designate in writing a certificate or certificates for the number of
shares of Warrant Stock so purchased upon the Exchange or exercise of this
Warrant. Such certificate or certificates shall be deemed to have been issued
and any person so designated to be named therein shall be deemed to have become
a holder of record of such Warrant Stock as of the date of the surrender of this
Warrant, and the duly completed and executed form of election to exchange or
exercise, and payment of the Exchange Price or conversion of this Warrant
through Exchange; provided, that if the date of surrender of this Warrant and
payment of the Exchange Price is not a business day, the certificates for the
Warrant Stock shall be deemed to have been issued as of the next business day
(whether before or after the Expiration Date). If this Warrant is exchanged or
exercised in part, a new warrant of the same tenor and for the number of shares
of Warrant Stock not exchanged or exercised shall be executed by the Company.
     1.4 Fractional Interests. The Company shall not be required to issue
fractions of shares of Warrant Stock upon the exchange of this Warrant. If any
fraction of a share of Common Stock would be issuable upon the exchange of this
Warrant (or any portion thereof), the Company shall purchase such fraction for
an amount in cash equal to the same fraction of the last reported sale price of
the Common Stock on the NASDAQ Global Select Market or Nasdaq Global Market or
any other national securities exchange or market on which the Common Stock is
then listed or traded.
     1.5 Automatic Conversion upon Expiration. In the event that, upon the
Expiration Date, the Fair Market Value of one share of Common Stock (or other
security issuable upon the exchange hereof) as determined in accordance with
Section 1.3(c) is greater than the Exchange Price in effect on such date, then
this Warrant shall automatically be deemed on and as of such date to be
converted pursuant to Section 1.3 as to all Warrant Stock (or such other
securities) for which it shall not previously have been exchanged or converted,
and the Company shall promptly deliver a certificate representing the Warrant
Stock (or such other securities) issued upon such conversion to the Holder.
     1.6 Treatment of Warrant Upon Acquisition of Company.
          (a) “Acquisition”. For the purpose of this Warrant, “Acquisition”
means any sale or other disposition of all or substantially all of the assets of
the Company in whatever form, or any reorganization, consolidation, or merger of
the Company (whether in a single transaction or multiple related transactions)
where the holders of the Company’s securities before the transaction
beneficially own less than 50% of the outstanding voting securities of the
surviving entity after the transaction(s).

3



--------------------------------------------------------------------------------



 



          (b) Treatment of Warrant at Acquisition. Upon the closing of any
Acquisition, the successor entity (if applicable in such Acquisition) shall, as
condition to such Acquisition, either: (i) assume the obligations of this
Warrant, and this Warrant shall be exercisable for the same securities as would
be payable for the Warrant Stock issuable upon exchange of the unexchanged
portion of this Warrant as if such Warrant Stock were outstanding on the record
date for the Acquisition (and the Warrant Price and/or number of shares of
Warrant Stock shall be adjusted accordingly) or (ii) purchase this Warrant at
its “Fair Value” (as such term is defined herein).
          (c) Purchase at Fair Value.
          For purposes of this Warrant, “Fair Value” shall mean that value
determined by the parties using a Black-Scholes Option-Pricing Model (the
“Black-Scholes Calculation”) with the following assumptions: (A) a risk-free
interest rate equal to the risk-free interest rate at the time of the closing of
the Acquisition (or as close thereto as practicable), (B) a contractual life of
the Warrant equal to the remaining term of this Warrant as of the date of the
Acquisition, (C) an annual dividend yield equal to dividends declared on the
underlying Common Stock during the term of this Warrant (calculated on an annual
basis), and (D) a volatility factor of the expected market price of the
Company’s Common Stock comprised of: (1) if the Company is publicly traded on a
national securities exchange or is quoted on the Nasdaq Global Select Market or
Nasdaq Global Market, its volatility over the one year period prior to the
Acquisition, (2) if the Company is a non-public company, the volatility, over
the one year period prior to the Acquisition, of an average of publicly-traded
companies in the same or similar industry to the Company with such companies
having similar revenues. The purchase price determined in accordance with the
above shall be paid upon the initial closing of the Acquisition and shall not be
subject to any post-Acquisition closing contingencies or adjustments; provided,
however, the parties may take such post-Acquisition closing contingencies or
adjustments into account in determining the purchase price, and if the parties
take any post-Acquisition closing contingencies or adjustments into account,
then upon the partial or complete removal of those post-Acquisition closing
contingencies or adjustments, a new Black-Scholes Calculation would be made
using all of the same inputs except for the value of the Company’s shares (as
determined under subclause (D)), and the increased value of such shares
(including, but not limited to any earn-out or escrowed consideration) would be
paid in full to Holder immediately after those post-Acquisition closing
contingencies or adjustments can be determined or achieved.
     1.7 Vesting. This Warrant shall vest with respect to fifty percent (50%) of
the Warrant Stock on the Issue Date (the “Initial Vesting”). The remaining
Warrant Stock shall vest based upon the extent to which the Company draws Loans
under the Loan Agreement, as follows. Subject to the terms and conditions of the
Loan Agreement, after a mandatory Company borrowing as of the Closing of the
Loan, the Company may borrow up to the difference between the amount of such
mandatory borrowing at Closing and $4,000,000 (the “Availability Amount”) during
the one-year period from such Loan Closing date (such period being defined in
the Loan Agreement as the “Availability Period”). The Warrant Stock unvested
after the Initial Vesting shall vest pro rata according to the percentage of the
Availability Amount that is drawn by the Company,

4



--------------------------------------------------------------------------------



 



with such vesting to occur on the date of any such draw (up to the Credit
Limit). At the expiry of the Availability Period, Holder’s rights under this
Warrant to all unvested Warrant Stock shall terminate and expire. For example
only, if the Company borrows $1,500,000 at the Closing of the Loan and if
6 months thereafter, the Company borrows an additional $1,250,000 under the Loan
Agreement (resulting, for reference only, in $2,750,000 in aggregate principal
borrowings by the Company and $1,250,000 in remaining credit available within
the Credit Limit under the Loan Agreement), then an additional 50% of the
remaining unvested Warrant Stock would immediately vest [$1,250,000 borrowed /
$2,500,000 remaining credit = 50%]. If 3 days before the one-year anniversary of
the Loan Agreement the Company borrowed an additional $500,000, then an
additional 20% of Warrant Stock would vest (i.e., 70% in the aggregate of the
Warrant Stock remaining unvested after the Initial Vesting would then be
vested). If there were no further borrowings within the Availability Period,
Holders rights in respect of the remaining unvested Warrant Stock would
terminate.
     Section 2. Exchange and Transfer of Warrant.
          (a) This Warrant may be transferred, in whole or in part, without
restriction, subject to (i) Holder’s compliance with applicable securities laws
and delivery of an opinion of competent counsel as to the same, if so requested
by the Company, and (ii) the transferee holder of the new Warrant assuming in
writing the obligations of the Holder set forth in this Warrant and the
Agreement. Notwithstanding and without complying with the foregoing
requirements, Holder may at any time transfer this Warrant in part to SVB
Financial Group and/or PFG Equity Investors, LLC. By its acceptance of this
Warrant, each such specified transferee will be deemed to have made to the
Company each of the representations and warranties set forth in Section 7 hereof
and agrees to be bound by all of the terms and conditions of this Warrant as if
the original Holder hereof. A transfer may be registered with the Company by
submission to it of this Warrant, together with the annexed Assignment Form
attached hereto as Exhibit B duly completed and executed. After the Company’s
receipt of this Warrant and the Assignment Form so completed and executed, the
Company will issue and deliver to the transferee a new warrant (representing the
portion of this Warrant so transferred) at the same Exchange Price per share and
otherwise having the same terms and provisions as this Warrant, which the
Company will register in the new holder’s name. In the event of a partial
transfer of this Warrant, the Company shall concurrently issue and deliver to
the transferring holder a new warrant that entitles the transferring holder to
purchase the balance of this Warrant not so transferred and that otherwise is
upon the same terms and conditions as this Warrant. Upon the due delivery of
this Warrant for transfer, the transferee holder shall be deemed for all
purposes to have become the holder of the new warrant issued for the portion of
this Warrant so transferred, effective immediately prior to the close of
business on the date of such delivery, irrespective of the date of actual
delivery of the new warrant representing the portion of this Warrant so
transferred.
          (b) In the event of the loss, theft or destruction of this Warrant,
the Company shall execute and deliver an identical new warrant to the Holder in
substitution therefor upon the Company’s receipt of (i) evidence reasonably
satisfactory to the Company of such event and (ii) if requested by the Company,
an indemnity agreement

5



--------------------------------------------------------------------------------



 



reasonably satisfactory in form and substance to the Company. In the event of
the mutilation of or other damage to the Warrant, the Company shall execute and
deliver an identical new warrant to the Holder in substitution therefor upon the
Company’s receipt of the mutilated or damaged warrant.
          (c) The Company shall pay all reasonable costs and expenses incurred
in connection with the exchange, exercise, transfer or replacement of this
Warrant, including, without limitation, the costs of preparation, execution and
delivery of a new warrant and of share certificates representing all Warrant
Stock.
Section 3. Certain Covenants.
          (a) The Company shall at all times reserve for issuance and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of providing for the exchange of this Warrant, such number of shares of
Common Stock as shall from time to time be sufficient therefor.
          (b) The Company will not, by amendment or restatement of its
Certificate of Incorporation or Bylaws or through reorganization, consolidation,
merger, amalgamation, sale of assets or otherwise, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant. Without limiting
the foregoing, the Company (i) will not increase the par value of any Warrant
Stock receivable upon the exchange of this Warrant above the amount payable
therefor upon such exchange and (ii) will take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares upon the exchange or exercise of this
Warrant.
          (c) So long as Holder holds this Warrant, the Company shall deliver to
Holder such reports as it provides to its stockholders generally, as and when
delivered to such stockholders. Notwithstanding the foregoing, the Company shall
provide Holder quarterly and annual financial statements upon request, if such
statements are not publicly available. The parties shall not treat the Warrant
or the Warrant Stock as being granted or issued as property transferred in
connection with the performance of services or otherwise as compensation for
services rendered.
Section 4. Adjustments to Exchange Price and Number of Shares of Warrant Stock.
     4.1 Adjustments. The Exchange Price shall be subject to adjustment from
time to time in accordance with this Section 4. Upon each adjustment of the
Exchange Price pursuant to this Section 4, the Holder shall thereafter be
entitled to acquire upon exchange, at the Exchange Price resulting from such
adjustment, the number of shares of Common Stock of the Company obtainable by
multiplying the Exchange Price in effect immediately prior to such adjustment by
the number of shares of Common Stock acquirable immediately prior to such
adjustment and dividing the product thereof by the new Exchange Price resulting
from such adjustment.

6



--------------------------------------------------------------------------------



 



     4.2 Subdivisions, Combinations and Stock Dividends. If the Company shall at
any time subdivide by split-up or otherwise, its outstanding Common Stock into a
greater number of shares, or issue additional Common Stock as a dividend, bonus
issue or otherwise with respect to any Common Stock, the Exchange Price in
effect immediately prior to such subdivision or share dividend or bonus issue
shall be proportionately reduced and the number of shares acquirable upon
exchange hereunder shall be proportionately increased. Conversely, in case the
outstanding Common Stock of the Company shall be combined into a smaller number
of shares, the Exchange Price in effect immediately prior to such combination
shall be proportionately increased.
     4.3 Reclassification, Exchange, Substitutions, Etc. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exchange or
exercise of this Warrant, Holder shall be entitled to receive an amended warrant
for the number and kind of securities and property that Holder would have
received for the Warrant Stock if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. The
Company or its successor shall promptly issue to Holder an amendment to this
Warrant setting forth the number and kind of such new securities or other
property issuable upon exchange or exercise of this Warrant as a result of such
reclassification, exchange, substitution or other event that results in a change
of the number and/or class of securities issuable upon exchange or exercise of
this Warrant. The amendment to this Warrant shall provide for adjustments (as
determined in good faith by the Company’s Board of Directors) which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Article 4 including, without limitation, adjustments to the Warrant Price and to
the number of securities or property issuable upon exchange of the new Warrant.
The provisions of this Section 4.3 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other similar events.
     4.4. Notices of Record Date, Etc. In the event that the Company shall:
          (1) declare or propose to declare any dividend upon its Common Stock,
whether payable in cash, property, stock or other securities and whether or not
a regular cash dividend, or
          (2) offer for sale any additional shares of any class or series of the
Company’s stock or securities exchangeable for or convertible into such stock in
any transaction that would give rise (regardless of waivers thereof) to
pre-emptive rights of any class or series of stockholders, or
          (3) effect or approve any reclassification, exchange, substitution or
recapitalization of the capital stock of the Company, including any subdivision
or combination of its outstanding capital stock, or consolidation or merger of
the Company with, or sale of all or substantially all of its assets to, another
corporation, or to liquidate, dissolve or wind up (including an assignment for
the benefit of creditors), or

7



--------------------------------------------------------------------------------



 



          (4) offer holders of registration rights the opportunity to
participate in any public offering of the Company’s securities,
then, in connection with such event, the Company shall give to Holder:
     (i) at least ten (10) days prior written notice of the date on which the
books of the Company shall close or a record shall be taken for such a dividend
or offer in respect of the matters referred to in (1) or (2) above, or for
determining rights to vote in respect of the matters referred to in (3) above;
and
     (ii) in the case of the matters referred to in (3) above, at least ten
(10) days prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause (1) shall also specify, in the
case of any such dividend, the date on which the holders of capital stock shall
be entitled thereto and the terms of such dividend, and such notice in
accordance with clause (2) shall also specify the date on which the holders of
capital stock shall be entitled to exchange their capital stock for securities
or other property deliverable upon such reorganization, reclassification,
exchange, substitution, consolidation, merger or sale, as the case may be, and
the terms of such exchange. Each such written notice shall be given by first
class mail, postage prepaid, addressed to the holder of this Warrant at the
address of Holder; and
     (iii) in the case of the matter referred to in (4) above, the same notice
as is given or required to be given to the holders of such registration rights.
     4.5 Adjustment by Board of Directors. If any event occurs as to which, in
the opinion of the Board of Directors of the Company, the provisions of this
Section 4 are not strictly applicable or if strictly applicable would not fairly
protect the rights of the Holder in accordance with the essential intent and
principles of such provisions, then the Board of Directors shall make an
adjustment in the application of such provisions, in accordance with such
essential intent and principles, so as to protect such rights, but in no event
shall any adjustment have the effect of increasing the Exchange Price as
otherwise determined pursuant to any of the provisions of this Section 4, except
in the case of a combination of shares of a type contemplated in Section 4.2 and
then in no event to an amount larger than the Exchange Price as adjusted
pursuant to Section 4.2.
     4.6 Officers’ Statement as to Adjustments. Whenever the Exchange Price
and/or number of shares of Warrant Stock subject to the Warrant is required to
be adjusted as provided in Section 4, the Company shall forthwith file at its
principal office with a copy to the Holder notice parties set forth in Section 7
hereof a statement, signed by the Chief Executive Officer or Chief Financial
Officer of the Company, showing in reasonable detail the facts requiring such
adjustment, the Exchange Price and number of issuable shares that will be
effective after such adjustment; provided, however, such statement shall not be
required to the extent the information requested in this Section 4.6 is
available through the Company’s current reports filed with the Securities and
Exchange Commission. If at any time the information described in this
Section 4.6 is readily available through the Company’s reports filed with the
Securities and Exchange

8



--------------------------------------------------------------------------------



 



Commission, the Company shall not be required to provide a separate notice of
adjustment to the Holder; provided, however, if such information is not readily
available through the Company’s current reports filed with the Securities
Exchange Commission and made public, the Company shall cause a notice setting
forth any such adjustments to be sent by mail, first class, postage prepaid, to
the record Holder of this Warrant at its notice address(es) appearing in
Section 7.
     4.7 Issue of Securities other than Common Stock. In the event that at any
time, as a result of any adjustment made pursuant to Section 4, the Holder
thereafter shall become entitled to receive any securities of the Company, other
than Common Stock, thereafter the number of such other shares so receivable upon
exchange of this Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Common Stock contained in Section 4.
Section 5. Rights and Obligations of the Warrant Holder.
     Except as otherwise specified in this Warrant, this Warrant shall not
entitle the Holder to any rights of a holder of Common Stock in the Company
until such time as this Warrant is exchanged or exercised. Subject to the
Company’s ability to secure the requisite consents specified in Section 6.13,
the Company hereby grants the following registration rights to Holder. If during
the term of this Warrant the Company proposes to file a registration statement
under the Securities Act with respect to an offering for its own account of any
class of its equity securities (other than a registration statement on Form S-8
(or any successor form) or any other registration statement relating solely to
employee benefit plans or filed in connection with an exchange offer, a
transaction to which Rule 145 (or any successor provision) under the Securities
Act applies or an offering of securities solely to the Company’s existing
shareholders), then the Company shall in each case give written notice of such
proposed filing to Holder as soon as practicable (but no later than 20 business
days) before the anticipated filing date, and such notice shall offer Holder the
opportunity to register such number of shares of Warrant Stock as Holder may
request. Holder shall advise the Company in writing within 10 business days
after the date on which the Company’s notice is so given, setting forth the
number of shares of Warrant Stock for which registration is requested. If the
Company’s offering is to be an underwritten offering, the Company shall, subject
to the further provisions of this Agreement, use its reasonable best efforts to
cause the managing underwriter or underwriters to permit the Holders of the
Warrant Stock requested to be included in the registration for such offering to
include such Warrant Stock in such offering on the same terms and conditions as
any similar securities of the Company included therein, subject to Holder’s
execution of an underwriting agreement with the managing underwriter or
underwriters selected by the Company in the same manner as other holders
participating in the registration. In connection with any such offering, the
Company will (i) include only such information relating to the Holder and the
sale of Holder’s securities as Holder shall specifically permit and
(ii) indemnify the Holder against liabilities, losses and damages that Holder
may incur in connection with

9



--------------------------------------------------------------------------------



 



the offering, including those relating to the applicable securities laws, and
any breach by the Company of this Warrant.
Section 6. Representations, Warranties and Covenants of the Company. The Company
represents and warrants to, and covenants with, Holder that:
     6.1 Corporate Power: Authorization. The Company has all requisite corporate
power and has taken all requisite corporate action to execute and deliver this
Warrant, to sell and issue the Warrant and Warrant Stock and to carry out and
perform all of its obligations hereunder. This Warrant has been duly authorized,
executed and delivered on behalf of the Company and constitutes the valid and
binding agreement of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization or
similar laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) as limited by equitable principles generally. The person
executing this Warrant is a duly authorized officer of the Company with all
necessary legal authority to bind the Company generally and with the specific
legal authority to cause the Company to execute and deliver this Warrant.
     6.2 Validity of Securities. This Warrant, when sold against the
consideration therefor as provided therein, will be validly authorized, issued
and fully paid. The issuance and delivery of the Warrant is not subject to
preemptive or any similar rights of the stockholders of the Company (which have
not been duly waived) or any liens or encumbrances except for restrictions on
transfer provided for herein or under applicable federal and state securities
laws; and when the Warrant Stock is issued upon exercise and in accordance with
the terms hereof, and this Warrant is converted into Warrant Stock, such
securities will be, at each such issuance, validly issued and outstanding, fully
paid and nonassessable, in compliance with all applicable securities laws and
free of any liens or encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.
     6.3 Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of common stock, of which 14,909,522 were issued and
outstanding on February 10, 2010. All such issued and outstanding shares have
been duly authorized and validly issued and are fully paid and nonassessable. As
of the date hereof, the Company has reserved a total of 6,954,155 shares of its
common stock for issuance under its 1991 Stock Option Plan, the 2003 Stock
Option Plan, the 2006 Equity Incentive Plan relating to Replidyne activity prior
to the merger in February 2009, and the 2007 Equity Incentive Plan
(collectively, the “Company Stock Option Plans”), of which 3,529,421 shares are
reserved for issuance upon exercise of outstanding options granted under the
Company Stock Option Plans. No shares of the Company’s common stock remain
available for issuance under the Company’s 1991 Company Stock Option Plan and
the Company’s 2003 Stock Option Plan and the Company’s 2006 Equity Incentive
Plan, and 210,251 shares of the Company’s common stock remain available for
issuance under the Company’s 2007 Equity Incentive Plan. Except as specified in
this Warrant (including as set forth in Schedule B), there are no other options,
warrants, conversion privileges or other contractual rights presently
outstanding to purchase or otherwise acquire any authorized but unissued shares
of the Company’s capital stock or other securities.

10



--------------------------------------------------------------------------------



 



Schedule B hereto sets forth a capitalization table of the Company which is
true, correct accurate and complete as of the date hereof.
     6.4 No Conflict. The execution and delivery of this Warrant do not, and the
consummation of the transactions contemplated hereby and thereby will not,
conflict with, or result in any violation of, or default (with or without notice
or lapse of time, or both), or give rise to a right of termination, cancellation
or acceleration of any obligation or to a loss of a material benefit, under, any
provision of the Restated Certificate of Incorporation or Bylaws, as amended, or
any mortgage, indenture, lease or other agreement or instrument, permit,
concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company, its properties or
assets, the effect of which would have a material adverse effect on the Company
or materially impair or restrict its power to perform its obligations as
contemplated hereby.
     6.5 Governmental and other Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority or other person or entity is required on
the part of the Company in connection with the issuance, sale and delivery of
the Warrant and the Warrant Stock, except such filings as shall have been made
prior to and shall be effective on and as of the date hereof. All stockholder
consents required in connection with issuance of the Warrant and Warrant Stock
have either been obtained by Borrower or no such consents are required.
     6.6 Authorized and Unissued Shares of Common Stock. During the period
within which this Warrant may be exercised, the Company will at all times have
authorized and reserved, for the purpose of issue or transfer upon exercise of
this Warrant, a sufficient number of authorized but unissued shares of Common
Stock when and as required to provide for the exercise of the rights represented
hereby.
     6.7 Exempt from Registration. Assuming the accuracy of the representations
and warranties of Holder in Section 7 hereof, the offer, sale and issuance of
the Warrant and the Warrant Stock will be exempt from the registration
requirements of the Securities Act pursuant to 506 of Regulation D under the
Securities Act and from the registration and qualification requirements of
applicable state securities laws. Neither the Company nor any agent on its
behalf has solicited or will solicit any offers to sell or has offered to sell
or will offer to sell all or any part of Securities to any person or persons so
as to bring the sale of such Shares by the Company within the registration
provisions of the Securities Act.
     6.8 Reporting Obligations. Borrower is and will remain subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act and (i) has
filed and will file all required reports under Section 13 or 15(d) of the
Exchange Act, as applicable, during the 12 months preceding the initial issuance
of any Notes, other than Form 8-K reports; and (ii) has submitted and will
submit electronically and posted on its corporate Web site, if any, every
Interactive Data File required to be submitted and posted pursuant to Rule 405
of Regulation S-T, during the 12 months preceding such sale (a “Reporting

11



--------------------------------------------------------------------------------



 



Issuer”). Without limiting the foregoing, if the Company ceases to timely file
periodic reports under the Exchange Act, the Company shall from time to time
promptly provide a copy of its most recent annual, quarterly and other interim
reports to Holder.
     6.9 Quotation on NASDAQ. The Warrant Stock issuable upon exchange of this
Warrant has been authorized for quotation on the Nasdaq Global Market. Any
filings required by such market, including, without limitation, the Financial
Industry Regulatory Authority (“FINRA”) shall be timely made and any required
authorizations or approvals for the consummation of the transactions
contemplated herein, including, without limitation, the issuance of the Warrant
Stock, have been obtained.
     6.10 Non-Public Information. The Company shall not at any time provide PFG
any material nonpublic information, unless pursuant to Special Request (as
defined in the Loan and Security Agreement of even date herewith) and will
publicly disclose the terms of this Agreement on Form 8-K under the Exchange Act
(including it as an exhibit thereto if it deems it required under applicable
law) promptly following the date hereof.
     6.11 Delivery of Information; Accuracy. The Company acknowledges its
delivery of certain Representations and Warranties dated April 14, 2010 (the
“Representation Letter”), to Holder, which Representations and Warranties form
the basis for Holder purchasing the Warrant. The information contained in Part B
of the Representation Letter and all documents, instruments and other
information delivered to Holder in connection therewith are true, correct,
accurate and complete in all material respects.
     6.12 Legends. The Company shall remove any restrictive securities legends
on Warrant Stock resulting from exchange of the Warrant six (6) months following
the issuance of the Warrant.
     6.13 Piggyback Registration Rights. Holder acknowledges that the Company is
party to that certain Registration Rights Agreement dated as of March 16, 2009
among the Company and certain holders of its Common Stock. The Company shall use
its best efforts to procure for the benefit of Holder the registration rights
set forth in Section 5 hereof.
Section 7. Representations and Warranties of Holder. Holder hereby represents
and warrants to the Company as of the Closing Date as follows:
     7.1 Investment Experience. Holder is an “accredited investor” within the
meaning of Rule 501 under the Securities Act, and was not organized for the
specific purpose of acquiring the Securities. Holder is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Securities. Holder has such business and financial experience as is required to
give it the capacity to protect its own interests in connection with the
purchase of the Securities.
     7.2 Investment Intent. Holder is purchasing the Warrant for investment for
its own account only and not with a view to, or for resale in connection with,
any

12



--------------------------------------------------------------------------------



 



“distribution” thereof within the meaning of the Securities Act. Holder
understands that the Warrant has not been registered under the Securities Act or
registered or qualified under any state securities law in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of Holder’s investment intent as expressed herein.
     7.3 Authorization. Holder has all requisite power and has taken all
requisite action required of it to carry out and perform all of its obligations
hereunder. The execution and delivery of this Warrant has been duly authorized,
executed and delivered on behalf of Holder and constitutes the valid and binding
agreement of Holder, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights generally and
(ii) as limited by equitable principles generally. The consummation of the
transactions contemplated herein and the fulfillment of the terms herein will
not result in a breach of any of the terms or provisions of Holder’s
constitutional documents or instruments.
Section 8. Restrictive Stock Legend.
     This Warrant and the Warrant Stock have not been registered under any
securities laws. Accordingly, any share certificates issued pursuant to the
exchange of this Warrant shall (until receipt of an opinion of counsel in
customary form that such legend is no longer necessary) bear the following
legend:
THIS WARRANT AND THE WARRANT STOCK ISSUABLE UPON EXCHANGE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OF
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN
CUSTOMARY FORM THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.
Section 9. Notices.
     Any notice or other communication required or permitted to be given here
shall be in writing and shall be effective (a) upon hand delivery or delivery by
e-mail or facsimile at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received)
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
or (b) on the third business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communication shall be:

13



--------------------------------------------------------------------------------



 



     if to Holder, at
Partners for Growth III, L.P.
180 Pacific Avenue
San Francisco, California 94111
Attention: Chief Financial Officer
Fax: (415) 781-0510
Email: lorraine@pfgrowth.com
     with a copy (not constituting notice) to
Greenspan Law Office
Attn: Benjamin Greenspan, Esq.
620 Laguna Road
Mill Valley, CA 94941
Fax: (415) 738-5371
Email: ben@greenspan-law.com
or
     if to the Company, at
Cardiovascular Systems, Inc.
651 Campus Drive
St. Paul, MN 55112
Attn: Larry Betterley
Fax: (651) 259-1696
Email: lbetterley@csi360.com
     with a copy (not constituting notice) to:
Fredrikson & Byron
200 6th Street South
Minneapolis, MN 55402
Attn: Bert Ranum
Fax: (612) 492-7077
Email: rranum@fredlaw.com
Each party hereto may from time to time change its address for notices under
this Section 7 by giving at least 10 calendar days’ notice of such changes
address to the other party hereto.
Section 10. Amendments and Waivers.
     This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which

14



--------------------------------------------------------------------------------



 



enforcement of such change, waiver, discharge or termination is sought. This
Warrant may only be amended by an instrument in writing signed by both parties.
Section 11. Applicable Law; Severability.
     This Warrant shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware. If any one or more of the provisions
contained in this Warrant, or any application of any provision thereof, shall be
invalid, illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and all other
applications of any provision thereof shall not in any way be affected or
impaired thereby.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
on the day and year first above written.

                      COMPANY:           ACKNOWLEDGED AND AGREED:    
 
                    CARDIOVASCULAR SYSTEMS, INC,.       HOLDER:    
 
                                Partners for Growth III, L.P.    
By:
  /s/ Laurence L. Betterley
 
               
 
  Name: Laurence L. Betterley       By:   /s/ Lorraine Nield     
 
 
 
         
 
   
 
  Title: CFO
 
           Lorraine Nield,Manager of Partners for Growth III, LLC,
Its General Partner    

Warrant Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
To:
ELECTION TO EXCHANGE OR EXERCISE
1. The undersigned hereby exercises its right to exchange its Warrant for
                                          fully paid, validly issued and
nonassessable Shares covered by the attached Warrant in accordance with the
terms thereof.
1. The undersigned hereby elects to exercise the attached Warrant for fully
paid, validly issued and nonassessable Shares by payment of
$                     as specified in the attached Warrant. This right is
exercised with respect to                      of shares.
     [Strike the paragraph above that does not apply.]
The undersigned requests that certificates for such shares be issued in the name
of, and delivered to:

           
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

2. By its execution below and for the benefit of the Company, the undersigned
hereby restates each of the representations and warranties in Section 4 of the
Warrant Purchase Agreement as of the date hereof.

          Date: ____________________________ [Holder]                 By        
  Name:           Title:      

 



--------------------------------------------------------------------------------



 



Exhibit B
ASSIGNMENT FORM
To:
     The undersigned hereby assigns and transfers this Warrant to

           
 
(Insert assignee’s social security or tax identification number)
   



 
(Print or type assignee’s name, address and postal code)


 


 
and irrevocably appoints                                           
                    to transfer this Warrant on the books of the Company.
Date:                                          
Partners for Growth III, L.P.

                  By                   Name:                       , Manager of 
      Partners for Growth III, LLC, Its General Partner   

 